Citation Nr: 1120515	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chondromalacia of the right knee.

2.  Entitlement to service connection for degenerative changes of the left knee.

3.  Entitlement to service connection for a chronic left ankle disorder.

4.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety with related symptoms of memory loss and sleep disturbances.

5.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

6.  Entitlement to service connection for a hiatal hernia.

7.  Entitlement to service connection for irritable bowel syndrome (IBS).

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to an initial rating in excess of 10 percent for a chronic right ankle strain.

11.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In April 2007, the RO denied service connection for chondromalacia of the right knee, degenerative changes of the left knee, and a chronic left ankle disorder.  In March 2009, the RO denied service connection for a chronic acquired psychiatric disorder, GERD, a hiatal hernia, IBS, sleep apnea, and bilateral hearing loss.  In May 2009, the RO awarded service connection for a chronic right ankle strain and assigned an evaluation of 10 percent effective from August 22, 2006, and awarded service connection for degenerative arthritis of the lumbar spine and assigned an evaluation of 10 percent effective from February 19, 2008.  During the course of the appeal, the Veteran moved to Kentucky.  Jurisdiction of the claim was subsequently transferred to the Lexington, Kentucky RO.


FINDINGS OF FACT

1.  A right knee disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

2.  A left knee disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

3.  At no time during the appeal period has the Veteran exhibited a chronic left ankle disorder.

4.  At no time during the appeal period has the Veteran been diagnosed with PTSD; an acquired psychiatric disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

5.  GERD was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

6.  At no time during the appeal period has the Veteran exhibited a hiatal hernia.

7.  IBS was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

8.  Sleep apnea was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

9.  The Veteran has bilateral hearing loss that is as likely as not related to her active duty.

10.  The Veteran's chronic right ankle strain is manifested by disability tantamount to painful limited motion, which is not marked limitation of motion.

11.  The Veteran's degenerative arthritis of the lumbar spine is manifested by disability tantamount to forward flexion no worse than 65 degrees when taking into account complaints of pain; no muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; no vertebral body fracture with loss of 50 percent or more of the height; and no associated neurologic abnormalities.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A chronic left ankle disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  A chronic acquired psychiatric disorder, to include PTSD, depression, and anxiety with related symptoms of memory loss and sleep disturbances was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  GERD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

6.  A hiatal hernia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

7.  IBS was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

8.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

9.  The Veteran has bilateral hearing loss that was incurred in her military service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

10.  The criteria for an initial rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271 (2010).

11.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters dated in September 2006 (bilateral knees), October 2006 (bilateral knees and ankles), and May 2008 (remaining issues) complied with VA's duty to notify the Veteran with respect to all of the issues adjudicated herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, they notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claims for service connection for a chronic right ankle strain and degenerative arthritis of the lumbar spine were granted by the May 2009 rating decision and were each evaluated as 10 percent disabling, effective from August 22, 2006, and February 19, 2008, respectively.  The Veteran perfected a timely appeal with respect to the 10 percent ratings initially assigned to these service-connected disabilities.  Because the Veteran's claims for those issues were initially ones for service connection, and because those initial claims have been granted, VA's obligation to notify the Veteran was met as the claims for service connection was obviously substantiated.  Id.  Additional VCAA notification regarding the downstream increased rating claim for these service-connected disabilities-the issues pertaining to these disorders that are currently on appeal-is not necessary.  Dingess, supra.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured examinations in furtherance of some of her claims.  With regards to the Veteran's post-service medical records, the Board observes that the VA Medical Center (VAMC) in Lexington, Kentucky indicated that they did not have any treatment records for the period from January 2005 to March 2006.  A formal finding by the RO dated in September 2010 detailed the RO's efforts to obtain the records and indicates that further efforts would be futile.  The Veteran was apprised that the records could not be obtained in a December 2010 letter.  

The Board also observes that the Veteran has indicated during the course of this appeal that she was trying to obtain disability benefits from the Social Security Administration (SSA).  However, there is no indication that the Veteran has actually been awarded SSA disability benefits or that there are any relevant SSA records.  Moreover, at no time during the appeal has the Veteran indicated that such records would be relevant.  The evidence shows that the Veteran stopped working due to trigeminal neuralgia; there is no indication that the Veteran sought SSA disability due to either of her service-connected disabilities or any of the disorders for which she is presently claiming service connection.  Absent evidence that the Veteran receives SSA disability and that there are any relevant records, the Board finds that a remand is not necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits).  Furthermore, the Veteran is presently represented by a private attorney; at no time since the Veteran filed her claims has he indicated that there are potentially relevant SSA records.  VA has no duty to inform or assist that was unmet.  

The Veteran has identified some additional pertinent medical records which have not been obtained.  In this regard, the Board observes that the Veteran indicated receiving treatment for her knees following service, but that the doctor is deceased and that those records cannot be obtained.  Consequently, since by the Veteran's own admission those records are unobtainable, efforts to assist the Veteran to obtain those records is not necessary.  Similarly, the Veteran stated that she had seen a chiropractor regarding her back disability during a March 2010 VA examination.  The Veteran had been previously apprised of the need to submit relevant evidence in support of her claim and the VA would assist, if she desired.  The Veteran has not identified the chiropractor or completed an authorized release form allowing VA to assist her in obtaining those records.  The Veteran has not indicated that she would submit those records on her own.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent upon a Veteran to submit pertinent records or provide VA the tools to assist her in obtaining relevant records.  She has failed to do so.  The Board finds that the duty to assist has been discharged. 

Pertinent VA opinions with respect to the some of the issues on appeal were obtained in April 2007 (knees), May 2008 (bilateral hearing loss), October 2008 (bilateral ankles, lumbar spine, and an acquired psychiatric disorder), March 2010 (right ankle and lumbar spine), and January 2011 (acquired psychiatric disorder).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Board acknowledges that the psychiatric examiners did not address whether the Veteran has a psychiatric disorder as secondary to her service-connected right ankle and lumbar spine disabilities.  However, as discussed in detail below, the evidence does not indicate that the Veteran may have a psychiatric disorder that is secondary to any service-connected disability.  At no time during the appeal has the Veteran indicated that she has a psychiatric disorder that is secondary to her service-connected joint disabilities.  There are no lay statements from the Veteran, or any opinions from any medical professionals, to indicate that the Veteran may have an acquired psychiatric disorder that is secondary to a service-connected disability.  Thus, the Board finds that VA's duty to assist the Veteran in terms of obtaining appropriate VA examinations with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that medical opinions on the questions of service connection for GERD, a hiatal hernia, IBS, and sleep apnea are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period or that the claimed disabilities may be related to her military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 
Certain chronic diseases, including arthritis and sensorineural hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year after separation from qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

	1.  Bilateral Knees

The Veteran contends that she has bilateral knee disorders as a result of two injuries incurred in service.  She contends that she initially injured her knees in a 1979 fall and injured her knees again in a 1981 fall.  

The Veteran's STRs show that she injured her right ankle in a 1979 fall; no mention of any knee injuries was made.  They also show that she fell down some steps in January 1981, hitting her lower back and then her knees.  She had an objective contusion with local swelling; range of motion was full.  The impression was strain, knees and back secondary to fall.  A follow-up record shows that the Veteran had an objective bruised area of the right knee and an abrasion of the left knee.  Subsequent clinic notes until the Veteran was discharged from treatment after the fall showed no knee complaints.  The Veteran's separation examination in April 1981 revealed clinically normal lower extremities; no knee disabilities were shown.  

According to post-service medical records, the Veteran's first complaints of knee problems were in February 2006.  An MRI of the right knee at that time revealed moderate joint effusion; a tear involving the anterior horn of the lateral meniscus; and Grades I and II degeneration of the posterior horn of the lateral meniscus.  In April 2006 the Veteran complained that both of her knees hurt.  The Veteran was diagnosed with possible chondromalacia/chronic synovitis of the right knee in August 2006.  In September 2006, the Veteran reported that she fell on her right knee many times.  An October 2006 treatment record shows that the Veteran reported that she fell in basic training and was in a short cast for 8 weeks to hold the leg still; as indicated above, the Veteran injured her right ankle in service.  She denied a fracture.  

Lay statements dated in October 2006 reveal that the Veteran had leg problems.  A friend who had known the Veteran since 2003 indicated that the Veteran had several instances of great pain in her legs.  Her ex-husband reported that the Veteran had problems with her legs during their marriage from 1992 to 2006.  Her mother observed that after returning to home after service the Veteran had occasions of her leg giving way with no apparent reason.  

The Veteran was afforded a VA examination in April 2007.  The examiner reported the Veteran's pertinent STRs showing the January 1981 fall.  The Veteran reported falling down some steps during basic training in 1979 sustaining injuries to her knees.  She reported that in 1981 she fell again and hurt her knees.  The Veteran reported that since that time she had had aching on both knees, but about six years later, the pain became worse and she sought treatment from a private physician who was deceased; therefore, those records were not available.  Following an exhaustive examination, the Veteran was diagnosed with chronic synovitis of the right knee status post-arthroscopy with limitation of motion, symptomatic; and degenerative arthritis of the left knee with tear of medial meniscus and noted limitation of motion.  The examiner opined that it was less likely as not that the Veteran's diagnosed knee disorders were the result of a fall in service.  The examiner noted that the claimed fall which initiated the knee injury was in basic training in 1979.  The right ankle was injured; there was no mention of any knee problems.  The 1981 fall disclosed a contusion of the right knee and abrasion of the left knee.  Follow-up five days later showed a healed strain with some residual mild pain of the right knee.  Profiles in service were given for a right ankle strain and pregnancy.  The separation examination listed no knee problems both on the Veteran's history and examination.  There were no medical records disclosing continuing knee problems from 1981 until 2006.  The examiner opined that it was difficult to establish a nexus between the one episode of injury to the knees in 1981 to her current condition.  Significant weight gain from 151 pounds to current weight of 235 was noted.  Noted as well was her occupational history of jobs requiring standing.  

The Veteran's treatment records dated through November 2010 continue to show treatment for her knees.  In May 2010, the Veteran denied any specific left knee injury.  None of the Veteran's post-service medical records contain any nexus opinion relating her current knee disorders to her military service.  

Based on a review of the evidence, the Board finds that service connection for chondromalacia of the right knee and degenerative changes of the left knee is not warranted.  

The Board acknowledges that the Veteran's knees were injured when she fell in 1981.  However, the evidence fails to show that any of the Veteran's currently diagnosed bilateral knee disorders are related to the in-service injury.  With regards to the Veteran's contention that she injured her knees in 1979, the Board observes that the Veteran's STRs clearly show a right ankle injury, for which she is service-connected.  The contemporaneous evidence at the time of her 1979 injury does not support the Veteran's assertion that her knees were also injured at that time.  According to post-service medical records, the Veteran has been diagnosed with chondromalacia and synovitis of the right knee and degenerative changes of the left knee.  The objective evidence of record does not indicate any continuity of symptomatology following service, or that the Veteran's current knee disorders are related to the in-service 1981 injury.  

None of the Veteran's post-service medical records indicate any etiology to the Veteran's military service.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral knee disorders are not related to her military service.  That opinion is uncontradicted and is based upon a thorough rationale.  The examiner's opinion is supported by the Veteran's discharge examination, which showed clinically normal lower extremities and no diagnosis of any bilateral knee disorders.  The examiner's rationale is also supported by the absence of any knee treatment until 2006, over two decades after the Veteran's discharge from service.  

The Board acknowledges the Veteran is competent to report having pain since service, particularly after the 1981 documented injury.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  

Competent testimony is limited to that which the witness has actually observed, and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates any current knee disorder to the Veteran's reported history and in-service injury.  In other words, in the current appeal, the Veteran has simply contended that she has had pain since service.  While in an anatomically similar location, the Veteran is not competent to offer a nexus opinion linking the pain to the later development of her presently diagnosed chronic synovitis of the right knee, status post-arthroscopy, and degenerative arthritis of the left knee with tear of the medial meniscus.  No medical professional has opined that the in-service injury caused the Veteran's current knee disorders, even when considering the Veteran's report of pain continuously present since service.  

The Board acknowledges the Veteran's contention that she was placed in a short cast in service following an injury in 1979.  As discussed above, her STRs show that she injured her right ankle in 1979; the Veteran is currently service-connected for that disability.  Her pertinent STRs from that injury do not show that the Veteran's knees were also injured.  Therefore, notwithstanding the Veteran's contentions of having a short cast, the evidence does not support a finding that the cast was for her knee or that she has a current knee disorder as a result of that injury.

The Board also acknowledges the Veteran's report to the VA examiner that she was treated six years after discharge from service; however, those records cannot be obtained as reported by the Veteran since the physician is deceased.  The Board also acknowledges the lay statements indicating that the Veteran had leg problems prior to the first records of treatment in 2006.  In particular, the Veteran's mother reports that the Veteran's leg gave way on occasion after the Veteran returned from service.  The mother's statement gives no specifics as to which leg gave way, how close to service these events occurred, or whether the conditions surrounding these events.  Similarly, the Veteran's ex-husband offered a statement that the Veteran had leg pain during their marriage, which he reported lasted from 1992 to 2006.  He does not allege continuity to service regarding any symptoms.  Even if he had, the Board notes that the Veteran's ex-husband would have no personal knowledge of symptoms since service based on the dates he reported.  The Board finds that those lay statements do not establish a nexus to the Veteran's in-service injury.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral knee complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that the in-service 1981 injury did not result in any disability.  

The claims folder contains no competent evidence of bilateral knee disorders associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service, a continuity of symptomatology, or competent evidence of an association between bilateral knee disorders and her active duty, service connection for chondromalacia of the right knee and degenerative changes of the left knee is not warranted.  Additionally, as there is no evidence that the Veteran had arthritis within one year of discharge from service, service connection on a presumptive basis is also not warranted.  

The Board acknowledges the Veteran's belief that she has chondromalacia of the right knee and degenerative changes of the left knee disorder related to her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chondromalacia of the right knee and degenerative changes of the left knee.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for chondromalacia of the right knee and degenerative changes of the left knee are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	2.  Left Ankle

The Veteran contends that she has a left ankle disorder as a result of an in-service injury in 1979 when she fell.  

The Veteran's STRs show no left ankle injury.  Her right ankle was injured in the 1979 fall, as evidenced by the award of service connection.  Although her STRs show numerous right ankle complaints, they are silent for any left ankle complaints.  As noted above, her April 1981 separation examination showed clinically normal lower extremities.  No left ankle disorder was reported.  

According to post-service medical records, the Veteran has not received any treatment for her left ankle.  None of her post-service medical records show any diagnosis of any left ankle disorder.  The October 2006 lay statements discussed above also indicate that the Veteran had problems with her ankles.  Her mother reported witnessing several occasions of the Veteran turning her ankle while walking; however, whether it was the right or left ankle was not identified.  The mother's report does not resolve the question of whether these incidents of turned ankles represented new and discrete injuries or some continuation of an existing, chronic disability.  At the October 2008 VA examination, x-rays revealed findings consistent with residual remote trauma.  However, no left ankle disability was diagnosed; the examiner indicated that examination of the right ankle showed tenderness, while examination of the left ankle did not.  

As discussed above, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez at 285.  The requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The examiner's finding of residual remote trauma is not enough to establish a current disability.  The key is whether a disability existed at the time of filing or thereafter.

Based on a review of the evidence, the Board finds that service connection for a chronic left ankle disorder is not warranted.  No left ankle disorder has been shown, in both the STRs and post-service treatment records.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of any left ankle disorder at the time of filing the instant claim or thereafter. 

The Veteran is competent to report about having left ankle pain.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that any left ankle disorder has been shown at any time during the appeal period. 

The Board acknowledges the Veteran's belief that she has a chronic left ankle disorder related to her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of a chronic left ankle disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic left ankle disorder.  At no time since the Veteran initially filed her service connection claim in August 2006 has a chronic left ankle disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a chronic left ankle disorder is denied.  See 38 U.S.C.A §5107.  

	3.  Acquired Psychiatric Disorder

The Veteran contends that she has an acquired psychiatric service that had its onset in service and is the result of a miscarriage suffered during service.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the Veteran has not contended that she has PTSD as the result of combat.

In this case, the Veteran's reported stressor is suffering a miscarriage in July 1980.  Her STRs clearly document her miscarriage; accordingly, her stressor is verified.  The Veteran contends that her miscarriage occurred as the result of negligent treatment in service.  See July 2008 stressor statement.  The Veteran contends that she filed a complaint in service, but that the records have been lost.  Id.  The Board observes that the claims file does not contain any evidence regarding any finding of negligence or any investigation of negligence in the care that the Veteran received when she was pregnant and had the miscarriage.  The Veteran's STRs also show that she attempted suicide in March 1981.  She reported having marital friction and was diagnosed with situational depression related to marital problem and adjustment reaction of adult life.  A follow-up record showed no evidence of anxiety; the diagnosis was adjustment reaction in remission.  Her discharge examination in April 1981 showed a clinically normal psychiatric system; however, depression and excessive worry since she was stationed in England were reported.

According to post-service medical records, the Veteran was diagnosed with adjustment disorder with anxious features in September 2005.  The Veteran reported being quite anxious regarding attacks of trigeminal neuralgia.  She was diagnosed with adjustment disorder with anxiety and depression in August 2006.  In September 2006, she was diagnosed with depressive disorder.  Treatment records dated through November 2010 continue to show psychiatric treatment; none of the records show a diagnosis of PTSD.  Nor do any of the records continue an opinion regarding the etiology of the Veteran's diagnosed psychiatric disorders.

The Veteran was afforded a VA examination in October 2008.  The examiner reported the pertinent STRs involving the Veteran's suicide attempt.  The Veteran reported that her husband while she was in service was verbally abusive and threatened her, but never hit her.  He was an alcoholic and was also in service.  She reported that she overdosed in service after she had a fight with a husband and she was angry.  The Veteran reported that the miscarriage in service was traumatic.  The Veteran reported having panic attacks related to her trigeminal neuralgia.  She had not worked since 2005 due to physical problems.  Following an exhaustive examination, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The examiner commented that the Veteran sought mental health treatment when she was diagnosed with trigeminal neuralgia, stopped working and subsequently lost her income.  The examiner opined that the Veteran's current mental condition was not caused by or a result of similar conditions treated in service.  The examiner based their opinion on the Veteran's service records, post-service medical records, relevant medical literature, and their clinical experience and expertise.  The examiner noted that the Veteran's condition of adjustment reaction was in remission in 1981.  The examiner opined that the Veteran's current symptoms of depression and anxiety developed in response to her medical conditions and loss of income in 2005.  The examiner commented that the Veteran stopped working in 2005 as a result of her trigeminal neuralgia.  

The Veteran was afforded a second VA examination in January 2011.  The Veteran reported that after being diagnosed with trigeminal neuralgia in 2005, she was scared to death and had to quit work; she considered that condition to be a traumatic event.  The Veteran reported having intrusive thoughts of her miscarriage mostly around her son's birthday.  She said that she thought about the loss more than she should.  She was also reminded of her miscarriage when her husband at that time called and brought the topic up.  She reported being unable to recall driving herself to the baby-sitters house to drop off her son and take herself to the hospital when she was having the miscarriage.  The Veteran reported feeling irritable and angered with medical professionals as she felt during her miscarriage in 1980 she had sought help in the days prior and felt that she was not heard.  The Veteran reported having intrusive thoughts of the miscarriage multiple times throughout the year, but most heavily near the anniversary of his death.  She reported having bouts of irritability and anger and sometimes felt sad thinking about the miscarriage.  

Following an exhaustive examination, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that the Veteran's psychiatric disorder was not caused by or a result of spontaneous abortion/miscarriage at 18 weeks gestation.  The examiner reported that the Veteran was currently diagnosed with trigeminal neuralgia and had had that condition since 2005.  Her VA treatment records showed that she began to complain of anxiety and depression after the diagnosis of that chronic medical condition.  With regards to the miscarriage, the Veteran reported having intrusive thoughts of the event, but only minimally.  She reported having an occasional panic attack, but due to her increased anxiety and fear of having an attack from the trigeminal neuralgia.  During that exam, the Veteran's main complaints were of the trigeminal neuralgia and the depression and anxiety, which had resulted from the nature of that condition.  She also reported an increase in her anxiety due to having to care for her grandchildren.  The examiner concluded that the Veteran's adjustment disorder with mixed anxiety and depressed mood were likely not caused by or a result of the spontaneous abortion, which occurred while in the military, but were rather due to the trigeminal neuralgia and other current life stressors.  

Based on a review of the evidence, the Board finds that service connection for a chronic acquired psychiatric disorder, to include PTSD, depression, and anxiety is not warranted.  The Board acknowledges that the Veteran had a miscarriage in service and also attempted suicide, which resulted in diagnoses of situational depression related to marital problem and adjustment reaction of adult life.  There is no indication in the Veteran's STRs that such diagnoses were chronic at that time.  The evidence fails to show that any of the Veteran's currently diagnosed psychiatric disorders are related to the in-service miscarriage or that the psychiatric disorders diagnosed in service were chronic and that the Veteran continues to have those disorders.  Furthermore, the evidence fails to show that the Veteran's suicide attempt was a symptom of any of her later diagnosed psychiatric disorders.  According to post-service medical records, the Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood.  None of the post-service treatment records indicate any diagnosis of PTSD.  None of the Veteran's post-service medical records indicate any etiology to the Veteran's military service.  The objective evidence of record does not indicate any continuity of symptomatology following service, or that the Veteran's psychiatric disorders are related to the in-service miscarriage or suicide attempt.  

The only medical opinions of record, that of the VA examiners, indicates that the Veteran's current psychiatric disorders are not related to her military service.  Those opinions are uncontradicted and are based upon thorough rationales.  The Board observes that the discharge examination did show that the Veteran reported depression and excessive worry.  An individual may report feeling depressed and worry that subjectively seems excessive.  Whether the depressed feelings and worry constitute a disability requires more.  The examiners' opinions are supported by the Veteran's discharge examination, which showed a clinically normal psychiatric system.  As has been explained above, there is also no evidence of any continuity of symptomatology.  The examiners' rationales are also supported by the absence of any psychiatric treatment until 2005, over two decades after the Veteran's discharge from service.  

Additionally, the Veteran has not reported any continuity of symptomatology.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that the in-service miscarriage did not result in any disability; and that the situational depression related to marital problem and adjustment reaction of adult life diagnosed in service did not result in a chronic disability.  

The claims folder contains no competent evidence of a chronic acquired psychiatric disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service, a continuity of symptomatology, or competent evidence of an association between a chronic acquired psychiatric disorder and her active duty, service connection for a chronic acquired psychiatric disorder, to include PTSD, depression, and anxiety with related symptoms of memory loss and sleep disturbances is not warranted.  

The Board acknowledges the Veteran's belief that she has a chronic acquired psychiatric disorder, to include PTSD, depression, and anxiety with related symptoms of memory loss and sleep disturbances related to her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

The Board also acknowledges the Veteran's representative's argument in the Notice of Disagreement that the Veteran has an acquired psychiatric disorder that is secondary to her service-connected disabilities.  At no time during this appeal has the Veteran herself provided any lay statements to indicate that she has a psychiatric disorder secondary to a service-connected disability.  Rather, her contentions indicate that she believes that she has a psychiatric disorder directly related to her military service.  Additionally, no medical professional has provided any indication that the Veteran has an acquired psychiatric disorder that may be secondary to a service-connected disability.  There is no factual basis to support the representative's assertion.  Consequently, service connection for an acquired psychiatric disorder on a secondary basis is not warranted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic acquired psychiatric disorder, to include PTSD, depression, and anxiety with related symptoms of memory loss and sleep disturbances.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, depression, and anxiety with related symptoms of memory loss and sleep disturbances is denied.  See 38 U.S.C.A §5107.

	4.  GERD, Hiatal Hernia, and IBS.

The Veteran contends that she has GERD, a hiatal hernia, and IBS that were incurred in service or that are secondary to a psychiatric disorder.  

The Veteran's STRs show no treatment for, or complaints of, any gastrointestinal issues.  Her separation examination in April 1982 revealed a clinically normal abdomen and viscera, and a clinically normal genitourinary (GU) system.  
According to post-service medical records, a November 2007 record includes diagnoses of GERD and IBS.  Her treatment records do not actually indicate treatment for GERD, a hiatal hernia, or IBS, nor do they contain any opinion regarding the etiology of any diagnosed gastrointestinal disorders.  Furthermore, her post-service treatment records do not contain any diagnosis of a hiatal hernia.  The Veteran has indicated that she had diarrhea very easily and often, with very little notice.  See January 2008 claim.  She also reported that her stomach was very uncomfortable and admitted that she had never been treated for her conditions.  Id.

Based on a review of the evidence, the Board finds that service connection for GERD, a hiatal hernia, and IBS is not warranted.  Although the Veteran has been diagnosed with GERD and IBS post-service, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to her gastrointestinal system occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any specific in-service injury or disease.  Indeed, the Veteran has not indicated at all why she believes she has GERD, a hiatal hernia, and IBS related to her military service.  The Board acknowledges that in her claim, the Veteran indicated that her gastrointestinal issues might be secondary to her psychiatric disorder.  No medical professional has opined that the Veteran's diagnosed gastrointestinal problems are related to her psychiatric disorder; moreover, as discussed in detail above, service connection for a chronic acquired psychiatric disorder is denied.  Therefore, the Board need not address the Veteran's secondary service connection contention.  

The Board acknowledges the Veteran's contention that she has gastrointestinal problems as a result of her military service.  However, she has not contended any specific injury or disease, nor has she reported having symptomatology in service.  The service treatment records do not show that gastrointestinal problems had their onset in service.  In this regard, the Board notes that the Veteran's discharge examination in April 1981 showed a clinically normal abdomen and viscera and GU system; no gastrointestinal disability was noted.  Thus, the Board finds that the onset of any post-service gastrointestinal disabilities did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a diagnosis of GERD and IBS until 2007, more than two decades after discharge from service.  As the Veteran herself admitted, she has not sought treatment for her conditions.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of gastrointestinal complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that any diagnosed gastrointestinal problems had their onset in service. 

Moreover, with regards to the Veteran's claim of having a hiatal hernia, none of her post-service medical records show any diagnosis of a hiatal hernia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The Veteran is competent to report about having gastrointestinal problems.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that a hiatal hernia has been shown at any time during the appeal period.  Here, there is no competent medical evidence reflective of any diagnosis of a hiatal hernia disorder. 

The Board acknowledges the Veteran's belief that she has GERD, a hiatal hernia, and IBS that are a result of her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary as render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

The claims folder contains no competent evidence of GERD, a hiatal hernia and IBS associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's gastrointestinal system; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of GERD, a hiatal hernia, and IBS, and the Veteran's active duty or to a service-connected disability, service connection for GERD, a hiatal hernia, and IBS is not warranted. 

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for GERD, a hiatal hernia, and IBS.  With regards to the Veteran's claimed hiatal hernia, at no time since the Veteran initially filed her service connection claim in January 2008 has a hiatal hernia been shown.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  Thus, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for GERD, a hiatal hernia, and IBS are denied.  See 38 U.S.C.A §5107.  

	5.  Sleep Apnea

The Veteran contends that she has sleep apnea as a result of her military service.

According to post-service medical records, the Veteran reported a history of sleep apnea in April 2006.  A record dated in November 2007 shows a diagnosis of obstructive sleep apnea.  None of the Veteran's post-service medical records include any opinion regarding the etiology of her sleep apnea.

The service treatment records do not show that sleep apnea diagnosed post-service had it onset in service.  In this regard, the Board notes that the Veteran's discharge examination in April 1981 showed a clinically normal heart and lungs; no pulmonary or respiratory disability was noted.  Thus, the Board finds that the onset of any post-service sleep apnea did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a diagnosis of sleep apnea until 2006, more than two decades after discharge from service.  

The Veteran's STRs show no complaints of, or treatment for, any sleep difficulties.  Her discharge examination in April 1981 showed clinically normal lungs and heart; no disability was diagnosed.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of sleeping complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that any diagnosed sleep apnea problems had its onset in service. 

Although the Veteran has been diagnosed with sleep apnea post-service, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any specific in-service event, injury or disease that may be the cause of her sleep apnea.  Indeed, the Veteran has not indicated at all why she believes she has sleep apnea related to her military service.  

The Board acknowledges the Veteran's belief that she has sleep apnea that is a result of her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary as render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

The claims folder contains no competent evidence of sleep apnea associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.  

	6.  Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to post-service medical records, a VA examination in May 2008 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran reported military noise exposure of jet aircrafts, generators, and M-16 machine guns; she denied a history of occupational or recreational noise exposure.  The examiner opined that as the separation examination indicated essentially normal hearing bilaterally, with the exception of a mild hearing loss in the left ear at 500 Hertz, the current degree of hearing loss was not caused by or a result of military noise exposure.  

The Veteran's STRs include an audiological evaluation from her entrance examination in April 1979, which revealed puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
5
LEFT
15
10
15
10
10

The audiological evaluation from her discharge examination in April 1981, revealed puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
10
10
LEFT
35
20
15
20
15

Thus, the Veteran's discharge examination shows a degree of hearing loss at 500 through 1000 Hertz bilaterally, and at 2000 Hertz for her right ear.  See Hensley at 157 (stipulating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and [that] higher threshold levels indicate some degree of hearing loss").  Moreover, her discharge examination clearly notes a diagnosis of bilateral hearing loss.  

The Veteran's DD 214 reveals that her military occupational specialty (MOS) was personnel specialist; her personnel records show that part of her duties included being a driver.  The Veteran reported noise exposure from rifles during training and from aircraft engines; she indicated that she drove pilots to and from planes.  See January 2008 claim.

Based on a review of the evidence, the Board finds that service connection bilateral hearing loss is warranted.  The Board concedes the in-service incurrence of acoustic trauma due to flight line noise.  The Board's finding of in-service acoustic trauma is supported by the decrease in hearing acuity shown on the discharge examination compared to the Veteran's entrance examination.  Although the examiner reported that the Veteran only had hearing loss at 500 Hertz in the left ear at discharge, the Board observes that the Veteran had hearing above 20 decibels at 500 to 1000 Hertz bilaterally, and 2000 Hertz in the right ear at discharge from service.  As noted above, the threshold for normal hearing is 0 to 20 decibels.  See Hensley at 157.  Therefore, although the Veteran only had hearing loss as defined by VA in the left ear at 500 Hertz at discharge, her audiological evaluation at that time is indicative of some degree of hearing loss.  Moreover, her discharge examination clearly shows a diagnosis of bilateral hearing loss; her entrance examination did not note hearing loss.  

Thus, the Board finds that the evidence supports a finding of the incurrence of bilateral hearing loss in service.  The Board acknowledges the examiner's opinion to the contrary.  However, the Board does not find the examiner's opinion probative.  As discussed above, the examiner opined that the Veteran had essentially normal hearing bilaterally at separation; however, for the reasons set forth above the Board finds that the Veteran did have some degree of hearing loss bilaterally at discharge.  Additionally, the examiner did not address the diagnosis of hearing loss bilaterally at discharge.  Furthermore, to the extent that the examiner premised their opinion on the Veteran's discharge examination, such rationale, without more, violates Hensley.  See Hensley at 160.  Therefore, the Board finds that the VA examiner's opinion lacks probative value.  

Accordingly, and on the basis of the evidentiary posture as discussed herein, the Veteran's competent and credible lay statements regarding in-service acoustic trauma, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that she has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107.  

III.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's right ankle disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  

	1.  Right Ankle

The Veteran contends that she is entitled to an initial rating in excess of 10 percent for her right ankle disability due to the severity and frequency of her symptomatology.  

In this case, the Veteran's right ankle disability is currently rated as 10 percent disabling by analogy to under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, which evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings.  DC 5010 calls for the disability to be rated as degenerative arthritis.  Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

The Veteran was afforded a VA examination in October 2008.  She reported having problems with a weak right ankle and chronic pain made worse with ambulation or standing.  She used orthotic inserts and a cane intermittently, but frequently.  She was able to stand for 15-30 minutes and was unable to walk more than a few yards.  Her joint symptoms included giving way, instability, pain, stiffness, weakness, and repeated effusion.  Her symptoms did not include deformity, episodes of dislocation or subluxation, or locking.  She reported flare-ups of moderate severity that occurred weekly.  Examination revealed an antalgic gait.  There was no evidence of abnormal weight bearing.  Range of motion testing revealed active and passive dorsiflexion to 20 degrees, with pain beginning at 20 degrees; and active and passive plantar flexion of 40 degrees, with pain beginning at 40 degrees.  There were no additional limitations of motion on repetition.  There was no joint ankylosis.  The Veteran's right ankle condition was summarized as crepitus, tenderness, and painful motion.  There was no ankle instability, tendon abnormality, or angulation.  The Veteran's right ankle disability had no effect on feeding, bathing, dressing, toileting, or grooming; a moderate effect on chores, shopping, recreation, and traveling; and prevented exercise.  

The Veteran was afforded a second VA examination in March 2010.  She reported that her symptoms had worsened.  The Veteran's joint symptoms included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, locking episodes one to two times a year, repeated effusions, swelling, and tenderness.  She did not have symptoms of deformity or episodes of dislocation or subluxation.  She reported severe flare-ups that occurred every one to two months and lasted for hours.  She was unable to estimate the extent of effects from flare-ups on limitation of motion or other functional impairment.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand for 15-30 minutes and walk more than a quarter of a mile but less than one mile.  She always used a cane.  

Examination revealed an antalgic gait; there was evidence of abnormal weight bearing of callus formation on both first metatarsophalangeals and heels.  Objective joint findings included edema, tenderness, and guarding of movement; there was no ankle instability, tendon abnormality, or angulation.  Range of motion testing revealed 10 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was objective evidence of pain following repetition, but no additional limitations.  The Veteran was very vocal about discomfort during the exam only when the examiner specifically examined the right ankle; the examiner noted that they were able to passively move her ankle through entire range of motion when testing for position sense and there was no expression of discomfort.  The Veteran was unemployed.  Her right ankle disability impacted her occupational activities by decreased mobility; problems with lifting and carrying; lack of stamina; weakness or fatigue; decreased strength; and pain.  Her disability had no effect on traveling, feeding, bathing, dressing, toileting, or grooming; a mild effect on driving; a moderate effect on recreation; a severe effect on chores, shopping, and exercise; and prevented sports.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected right ankle disability is not warranted at any time since the award of service connection.  The Veteran's chronic right ankle strain has been rated as 10 percent disabling for painful or limited motion of a major joint.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations, which has not been shown.  

The only applicable diagnostic code which provides for a rating in excess of 10 percent is DC 5271, which evaluates impairment due to limited motion.  A 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  At the October 2008 VA examination, the Veteran was shown to have normal dorsiflexion of 20 degrees and plantar flexion of only five degrees less than normal.  See 38 C.F.R. § 4.71a, Plate II (normal ankle dorsiflexion is 20 degrees and normal ankle plantar flexion is 45 degrees).  Thus, even when taking into account the Veteran's complaints of pain on motion, it cannot be said that the Veteran's limitation of motion at the October 2008 examination equated to marked limitation.  The Board finds that the Veteran's limited motion does not equate to marked limitation; therefore, a rating in excess of 10 percent under DC 5271 is not warranted.  

At the most recent VA examination in March 2010, the Board observes that the Veteran had reduced dorsiflexion of 10 degrees, but she had normal plantar flexion of 45 degrees.  Taking into consideration the examiner's observation that the Veteran only vocalized discomfort during the exam, yet had no expression of discomfort through the entire range of motion when testing for position sense, the Board finds that the Veteran's limited motion does not equate to marked limitation.  Furthermore, the fact that the Veteran had full plantar flexion also weighs against a finding of marked limitation of motion.  The Board finds that the Veteran's limited motion based on the March 2010 VA examination does not equate to marked limitation; therefore, a rating in excess of 10 percent under DC 5271 is not warranted.  

Since the Veteran is not entitled to a rating in excess of 10 percent under DC 5003 or DC 5271, the Board will consider whether a higher rating may be warranted under any of the other diagnostic codes used to rate ankle disabilities.  DC 5270, which evaluates impairment from ankylosis of the ankle, is not applicable since ankylosis has never been shown.  DC 5272, which evaluates impairment from ankylosis of the subastragalar or tarsal joint is likewise inapplicable since ankylosis of the subastragalar or tarsal joint has never been shown.  DC 5273, which evaluates impairment from malunion of the os calcis or astragalus is also not applicable since such malunion has never been shown.  Additionally, DC 5274, which evaluates impairment from astragalectomy, is not warranted since that has not been shown.

The Board has also considered the DeLuca criteria.  The effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected right ankle disability.  As such, a further grant of an increased rating is not warranted under DeLuca.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's right ankle symptoms warrant an initial rating in excess of the currently assigned 10 percent evaluation.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 20 percent for this service-connected disability.  

In reaching this conclusion, the Board has considered whether a staged rating is warranted at any time since service connection was awarded.  See Fenderson at 125-26.  A review of the evidence, including the Veteran's lay statements regarding pain, fail to show that a rating in excess of 10 percent is warranted at any time during this appeal.  In other words, the evidence shows that the severity of the Veteran's right ankle disability has remained stable since the award of service connection, and that staged ratings are not warranted.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's chronic right ankle strain has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the chronic right ankle strain has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  While the Veteran is unemployed, she left that employment due to a non service-connected disability.  There is no report of hospitalization associated with the right ankle disability.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the arthritis, range of motion and DeLuca criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable, as a result of her service-connected right ankle disability.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for the service-connected chronic right ankle strain.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an initial rating in excess of 10 percent for chronic right ankle strain is denied.  See 38 U.S.C.A §5107.  

	2.  Lumbar Spine

The Veteran contends that she is entitled to an initial rating in excess of 10 percent for her lumbar spine disability due to the severity and frequency of her symptomatology.  

In this case, the Veteran's lumbar spine disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010, which evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings.  DC 5010 calls for the disability to be rated as degenerative arthritis.  Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235 (2010).  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a VA examination in October 2008.  She denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, and dizziness.  She reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was described to be moderate in severity, constant in duration, and daily in frequency; it radiated to both buttocks and her right leg.  The Veteran reported severe flare-ups that occurred every two to three weeks and lasted for one to two days.  During flare-ups, she had to rest and stop activities; the exact degree of further loss of motion could not be determined without speculation.  The Veteran did not have episodes of incapacitation.  She used an orthotic insert and a cane.  She was unable to walk more than a few yards and could only stand for 15 minutes.

Examination revealed no spasm, atrophy, or weakness; she had guarding on the left, pain with motion, and tenderness.  The guarding and tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture and head position were normal; the spine was symmetric in appearance; and her gait was antalgic.  There were no abnormal spine curvatures.  Motor examination revealed that hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were all normal at 5/5 bilaterally.  Sensory examination revealed that vibration, pain (pinprick), light touch, and position sense of the lower extremities were normal at 2/2 bilaterally.  Knee jerk and ankle jerk were normal at 2+; plantar (Babinski) reflexes were also normal bilaterally.  There was no ankylosis.  

Range of motion testing revealed active and passive flexion of 80 degrees with pain at 65 degrees; active and passive extension of 20 degrees with pain at 20 degrees; lateral flexion of 30 degrees with pain at 30 degrees bilaterally; and lateral rotation of 30 degrees with pain at 30 degrees bilaterally.  The Veteran had pain on motion and after repetitive use during flexion, extension, and lateral flexion bilaterally; she had pain following repetitive use during lateral rotation bilaterally.  For all ranges of motion, there was no additional loss of motion following repetition.  The Veteran had two positive Waddell's signs indicating that she had somatic preoccupation.  The Veteran's disability was opined to have no effect on feeding, bathing, dressing, toileting, and grooming; a moderate effect on recreation and traveling; a severe effect on chores and shopping; and prevented exercise.  

The Veteran was afforded a second VA examination in March 2010.  She reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was described to be moderate in severity, constant in duration, and daily in frequency; it radiated down the back of the legs to the thighs.  There were severe flare-ups that occurred every one to two months and lasted for one to two days.  Impairments during flare-ups could not be estimated.  Examination of the spine revealed normal posture and normal head position; symmetry in appearance; and an antalgic gait.  The Veteran's only abnormal spine curvature was lumbar flattening.  There was no ankylosis.  There was no spasm, atrophy, or weakness; the Veteran had guarding, pain with motion, and tenderness.  The examiner indicated that the guarding and tenderness were not severe enough to be responsible for abnormal gait or abnormal spine contour.  Motor examination revealed that hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, and ankle plantar flexion were 4/5 bilaterally; great toe extension was 5/5 bilaterally.  Muscle tone was normal and there was no atrophy.  Sensory examination revealed normal vibration, pain (pinprick), light touch, and position sense of 2/2 bilaterally.  Knee jerk and ankle jerk were normal at 2+; plantar (Babinski) reflexes were also normal bilaterally.  

Range of motion testing revealed forward flexion of 45 degrees; extension of 20 degrees; lateral flexion of 30 degrees bilaterally; and lateral rotation of 30 degrees bilaterally.  There was objective evidence of pain on active motion and following repetitive motion.  There were no additional limitations after repetition.  The Veteran had positive non-organic physical signs.  The Veteran was positive for overreaction and overexpression of discomfort.  The examiner noted that she bent over to pick up her socks with no complaint of pain at the conclusion of the examination, requiring that she flexed forward to 80 degrees.  The Veteran's disability was opined to have no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on traveling; a moderate effect on recreation; a severe effect on chores, shopping, and exercise; and prevented sports.  The examiner noted that it was difficult to assess the actual degree of limitation in range of motion with the Veteran with additional problems, which caused pain but were not service connected.  There was also inconsistency in the exam when the Veteran knew that she was being examined she had much more limitation in range of motion.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted at any time since the award of service connection.  

At the October 2008 examination, the Veteran was shown to have forward flexion to 80 degrees with pain beginning at 65 degrees, which does not meet the criteria for a 20 percent rating.  The Board acknowledges that the March 2010 examination revealed forward flexion of 45 degrees; however, the examiner indicated that the measurement was not an accurate assessment due to overreaction and overexpression of discomfort.  The examiner provided a specific reason to believe that the Veteran was not as limited as she demonstrated during the examination.  The Board does not find the Veteran credible with regards to her demonstrated ranges of motion at the March 2010 examination.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As observed by the examiner, the Veteran was able to forward flex to 80 degrees at the end of the examination when she bent over to put on her socks; no discomfort or pain was shown at that time.  The examiner also indicated that the Veteran was positive for non-organic signs as she had overreaction and overexpression.  As discussed above, the examiner also indicated that it was difficult to assess the degree of actual limitation.  In light of the above, the Board finds that the measurement of forward flexion of 45 degrees shown at the March 2010 examination is not probative evidence to support a higher rating of 20 percent.  Rather, based on the Veteran's ability to flex to 80 degrees without pain when not being examined, the Board finds that the Veteran's forward flexion at the March 2010 examination is better characterized as being to 80 degrees, which does not meet the criteria for a 20 percent rating.  

The objective findings of the Veteran's ranges of motion, even when taking into account the Veteran's complaints of pain, fail to show that she meets the criteria for a 20 percent rating.  The Veteran has also not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board also notes that the Veteran reported spasms at her examinations; however, the General Ratings Formula rates based on "spasm."  The "spasm" referred to is a specific medical term, indicating that the examiner is able to elicit a muscle spasm during the examination, not that the Veteran has spasms generally.  Finally, the combined range of motion at each examination greatly exceed the 120 degree minimum for a 20 percent rating, even when incorporating the Veteran's overreport of symptoms during the 2010 VA examination.  The Board finds that the evidence does not meet the criteria for a 20 percent rating.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's lumbar spine symptoms warrant an initial rating in excess of the currently assigned 10 percent evaluation.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 20 percent for this service-connected disability.  

The Board also finds that separate ratings for associated neurologic abnormalities are not warranted.  The Board acknowledges that the Veteran complained of radiating pain into her legs at the examinations.  The General Ratings Formula states that the Formula was to include pain, whether or not it radiates.  The presence of radiating pain is not enough to warrant assignment of separate ratings for neurological conditions.  Some diminished motor strength in the lower extremities was identified; however, the examiner did not find specific neurological disorders related to the spine.  The Veteran also has substantial complaints related to the bilateral knees and bilateral ankles.  The evidence does not show that the Veteran has any neurologic abnormalities associated with her lumbar spine disability.  Separate ratings for associated neurological conditions are not warranted.  

The Board has also considered the DeLuca criteria.  The effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected lower back disability.  As such, a further grant of an increased rating is not warranted under DeLuca.  

In reaching this conclusion, the Board has considered whether a staged rating is warranted at any time since service connection was awarded.  See Fenderson at 125-26.  A review of the evidence, including the Veteran's lay statements regarding pain, fail to show that a rating in excess of 10 percent is warranted at any time during this appeal.  In other words, the evidence shows that the severity of the Veteran's lumbar spine disability has remained stable since the award of service connection, and that staged ratings are not warranted.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321.  The current evidence of record does not demonstrate that the Veteran's degenerative arthritis of the lumbar spine has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the degenerative arthritis of the lumbar spine has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  While the Veteran is unemployed, she left that employment due to a non service-connected disability.  There is no report of hospitalization associated with the lower back disability.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the arthritis, range of motion and DeLuca criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable, as a result of her service-connected lumbar spine disability.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice, 22 Vet. App. 447; Roberson, 251 F.3d 1378.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for chondromalacia of the right knee is denied.

Entitlement to service connection for degenerative changes of the left knee is denied.

Entitlement to service connection for a chronic left ankle disorder is denied.

Entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, depression, and anxiety with related symptoms of memory loss and sleep disturbances is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a hiatal hernia is denied.

Entitlement to service connection for IBS is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to an initial rating in excess of 10 percent for a chronic right ankle strain is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied. 



______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


